CURTISS-WRIGHT CORPORATION
RETIREMENT PLAN
As Amended and Restated effective January 1, 2010

FOURTH INSTRUMENT OF AMENDMENT

Recitals:

 

 

 

1.

Curtiss-Wright Corporation (the “Company”) has heretofore adopted the
Curtiss-Wright Corporation Retirement Plan (the “Plan”) and has caused the Plan
to be amended and restated in its entirety effective as of January 1, 2010.

 

 

2.

The Plan consists of two separate components: the EMD Component, which applies
to eligible employees of Curtiss-Wright Electro-Mechanical Corporation as
provided in the EMD appendix to the Plan (the “EMD Component”), and the CWC
Component, which applies to other employees eligible to participate in the Plan
(the “CWC Component”).

 

 

3.

Subsequent to the most recent amendment and restatement of the Plan, the Company
has decided to amend the CWC Component for the following reasons:

 

 

 

a.

To reflect the terms of a new collective bargaining agreement covering employees
of the Company’s Target Rock operations that (i) increases their benefit formula
with respect to credited service earned on or after January 1, 2012, and (ii)
excludes from Plan participation any such represented employee hired or rehired
by, or transferred to, such operations after December 31, 2013;

 

 

 

 

b.

To provide that certain former employees of Penny and Giles Drive Technologies
and AP Services, LLC receive prior service credit for eligibility and vesting
purposes;

 

 

 

 

c.

To provide that employees at the Company’s recently acquired Cimarron Energy
operations and facilities receive prior service credit for eligibility and
vesting purposes, but are not eligible to participate in the Plan while employed
at such operations and facilities;

 

 

 

 

d.

To provide that if any participant entitled to a death benefit dies with his
estate as beneficiary, whether or not the participant is in active employment,
the death benefit (which is payable only in a lump sum) will be calculated
assuming the beneficiary is the same age as the participant;

 

 

 

 

e.

To address recent regulatory guidance regarding certain funding-based
restrictions applicable to qualified defined benefit pension plans; and

 

 

 

 

f.

To make clarifying changes that correct certain cross-references.

1

--------------------------------------------------------------------------------




 

 

 

4.

Subsequent to the most recent amendment and restatement of the Plan, the Company
has decided to amend the EMD Component for the following reasons:

 

 

 

 

a.

To reflect the terms of certain collective bargaining agreements between the
Company and the IBEW AFL-CIO, Local 1914, and the Association of Westinghouse
Salaried Employees, that provide for the exclusion from the EMD Component of all
collectively bargained Employees (i) who are hired or rehired by, or transferred
to, an Employer on or before December 31, 2013, and do not timely elect to
participate in the EMD Component effective on or before January 1, 2014; or (ii)
who are hired or rehired by, or transferred to, an Employer on or after January
1, 2014;

 

 

 

 

b.

To provide for the exclusion from the EMD Component of all other Employees
(i) who are hired or rehired by, or transferred to, an Employer on or before
December 31, 2013, and do not timely elect to participate in the EMD Component
effective on or before January 1, 2014; or (ii) who are hired or rehired by, or
transferred to, an Employer on or after January 1, 2014; and

 

 

 

 

c.

To address recent regulatory guidance regarding certain funding-based
restrictions applicable to qualified defined benefit pension plans.

 

 

 

5.

Articles 12.01 and 12.02 of the CWC Component permit the Company to amend the
CWC Component, by written resolution, at any time and from time to time.

 

 

 

6.

Article 11.02(b) of the CWC Component authorizes the Administrative Committee
under the Plan to adopt certain CWC Component amendments on behalf of the
Company.

 

 

 

7.

Section 18.A of the EMD Component permits the Company, acting by written
resolution of its Board of Directors (the “Board”) or a duly authorized delegate
of the Board, to amend the EMD Component at any time and from time to time.

 

 

 

8.

Section 12.B.2 of the EMD Component authorizes the Administrative Committee
under the Plan to adopt certain EMD Component amendments on behalf of the
Company.

 

 

 

9.

The Plan amendments described herein shall be subject to approval by the Board.

Amendment:

For the reasons set forth in the Recitals to this Instrument of Amendment, the
Plan is hereby amended in the following respects:

2

--------------------------------------------------------------------------------



CWC Component

The CWC Component is amended as follows:

 

 

 

 

 

 

1.

Effective January 1, 2010, Article 7.12 is amended and restated in its entirety
to read as follows:

 

 

 

7.12.

Limitations Based on Funded Status of the Plan.

 

 

 

 

 

Notwithstanding any provision of the Plan to the contrary, the following
provisions shall apply as required by Section 436 of the Code effective for Plan
Years beginning on or after January 1, 2010:

 

 

 

 

(a)

Limitations Applicable if Plan’s Adjusted Funding Target Attainment Percentage
Is Less than 80%, but Not Less than 60%. Notwithstanding any other provisions of
the Plan, if the Plan’s adjusted funding target attainment percentage for a Plan
Year is less than 80% (or would be less than 80% to the extent described in
subparagraph ‎(ii) below) but is not less than 60%, then the limitations set
forth in this Article 7.12 apply.

 

 

 

 

 

 

 

 

(i)

50% Limitation on Single Sum Payments, Other Accelerated Forms of Distribution,
and Other Prohibited Payments. A Participant or Beneficiary is not permitted to
elect, and the Plan shall not pay, a single sum payment or other optional form
of benefit that includes a prohibited payment with an annuity starting date on
or after the applicable section 436 measurement date, and the Plan shall not
make any payment for the purchase of an irrevocable commitment from an insurer
to pay benefits or any other payment or transfer that is a prohibited payment,
unless the present value of the portion of the benefit that is being paid in a
prohibited payment does not exceed the lesser of:

 

 

 

 

 

 

 

 

 

 

(A)

50% of the present value of the benefit payable in the optional form of benefit
that includes the prohibited payment; or

 

 

 

 

 

 

 

 

 

 

(B)

100% of the PBGC maximum benefit guarantee amount (as defined in Treasury
regulations Section 1.436-1(d)(3)(iii)(C).

 

 

 

 

 

 

 

 

 

 

The limitation set forth in this subparagraph ‎(i) does not apply to any payment
of a benefit which under Code Section 411(a)(11) may be immediately distributed
without the consent of the Participant.

 

 

 

 

 

 

 

 

 

 

If an optional form of benefit that is otherwise available under the terms of
the Plan is not available to a Participant or Beneficiary as of the annuity
starting date because of the application of the requirements of this
subparagraph ‎(i), the Participant or Beneficiary is permitted to elect to
bifurcate the benefit into unrestricted and restricted portions (as described in
Treasury

3

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

 

regulations Section 1.436-1(d)(3)(iii)(D)). The Participant or Beneficiary may
also elect any other optional form of benefit otherwise available under the Plan
at that annuity starting date that would satisfy the 50%/PBGC maximum benefit
guarantee amount limitation described in this subparagraph ‎(i), or may elect to
defer the entire benefit in accordance with any general right to defer
commencement of benefits under the Plan.

 

 

 

 

 

 

 

 

 

(ii)

Plan Amendments Increasing Liability for Benefits. No amendment to the Plan that
has the effect of increasing liabilities of the Plan by reason of increases in
benefits, establishment of new benefits, changing the rate of benefit accrual,
or changing the rate at which benefits become nonforfeitable shall take effect
in a Plan Year if the adjusted funding target attainment percentage for the Plan
Year is:

 

 

 

 

 

 

 

 

 

 

(A)

Less than 80%; or

 

 

 

 

 

 

 

 

 

 

(B)

80% or more, but would be less than 80% if the benefits attributable to the
amendment were taken into account in determining the adjusted funding target
attainment percentage.

 

 

 

 

 

 

 

 

 

 

The limitation set forth in this subparagraph ‎(ii) does not apply to any Plan
amendment that provides a benefit increase under a Plan formula that is not
based on compensation, provided that the rate of such increase does not exceed
the contemporaneous rate of increase in the average wages of Participants
covered by the amendment.

 

 

 

 

 

 

 

 

(b)

Limitations Applicable if Plan’s Adjusted Funding Target Attainment Percentage
Is Less than 60%. Notwithstanding any other provisions of the Plan, if the
Plan’s adjusted funding target attainment percentage for a Plan Year is less
than 60% (or would be less than 60% to the extent described in subparagraph
‎(ii) below), then the limitations in this paragraph ‎(b) apply.

 

 

 

 

 

 

 

 

(i)

Single Sums, Other Accelerated Forms of Distribution, and Other Prohibited
Payments Not Permitted. A Participant or Beneficiary is not permitted to elect,
and the Plan shall not pay, a single sum payment or other optional form of
benefit that includes a prohibited payment with an annuity starting date on or
after the applicable section 436 measurement date, and the Plan shall not make
any payment for the purchase of an irrevocable commitment from an insurer to pay
benefits or any other payment or transfer that is a prohibited payment. The
limitation set forth in this subparagraph ‎(i) does not apply to any payment of
a benefit which under Code Section 411(a)(11) may be immediately distributed
without the consent of the Participant.

4

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

(ii)

Shutdown Benefits and Other Unpredictable Contingent Event Benefits Not
Permitted to Be Paid. An unpredictable contingent event benefit with respect to
an unpredictable contingent event occurring during a Plan Year shall not be paid
if the adjusted funding target attainment percentage for the Plan Year is:

 

 

 

 

 

 

 

 

(A)

Less than 60%; or

 

 

 

 

 

 

 

 

(B)

60% or more, but would be less than 60% if the adjusted funding target
attainment percentage were redetermined applying an actuarial assumption that
the likelihood of occurrence of the unpredictable contingent event during the
Plan Year is 100%.

 

 

 

 

 

 

 

(iii)

Benefit Accruals Frozen. Benefit accruals under the Plan shall cease as of the
applicable section 436 measurement date. In addition, if the Plan is required to
cease benefit accruals under this subparagraph ‎(iii), then the Plan is not
permitted to be amended in a manner that would increase the liabilities of the
Plan by reason of an increase in benefits or establishment of new benefits.

 

 

 

 

 

 

(c)

Limitations Applicable if the Plan Sponsor Is in Bankruptcy. Notwithstanding any
other provisions of the Plan, a Participant or Beneficiary is not permitted to
elect, and the Plan shall not pay, a single sum payment or other optional form
of benefit that includes a prohibited payment with an annuity starting date that
occurs during any period in which the Plan sponsor is a debtor in a case under
Title 11 of the United States Code, or similar federal or state law, except for
payments made within a Plan Year with an annuity starting date that occurs on or
after the date on which the enrolled actuary certifies that the Plan’s adjusted
funding target attainment percentage for that Plan Year is not less than 100%.
In addition, during such period in which the Plan sponsor is a debtor, the Plan
shall not make any payment for the purchase of an irrevocable commitment from an
insurer to pay benefits or any other payment or transfer that is a prohibited
payment, except for payments that occur on a date within a Plan Year that is on
or after the date on which the enrolled actuary certifies that the Plan’s
adjusted funding target attainment percentage for that Plan Year is not less
than 100%. The limitation set forth in this paragraph ‎(c) does not apply to any
payment of a benefit which under Code Section 411(a)(11) may be immediately
distributed without the consent of the Participant.

 

 

 

 

 

 

(d)

Provisions Applicable after Limitations Cease to Apply.

 

 

 

 

 

 

 

(i)

Resumption of Prohibited Payments. If a limitation on prohibited payments under
paragraphs ‎(a)(i), ‎(b)(i), or ‎(c) applied to the Plan as of a section 436
measurement date, but that limit no longer applies to the Plan as of a later
section 436 measurement date, then that limitation does not apply to benefits
with annuity starting dates that are on or after that later section 436
measurement date.

5

--------------------------------------------------------------------------------




 

 

 

 

 

 

(ii)

Resumption of Benefit Accruals. If a limitation on benefit accruals under
paragraph ‎(b)(iii) applied to the Plan as of a section 436 measurement date,
but that limitation no longer applies to the Plan as of a later section 436
measurement date, then benefit accruals shall resume prospectively and that
limitation does not apply to benefit accruals that are based on service on or
after that later section 436 measurement date, except as otherwise provided
under the Plan. The Plan shall comply with the rules relating to partial years
of participation and the prohibition on double proration under Department of
Labor regulations Sections 2530.204-2(c) and 2530.204-2(d).

 

 

 

 

 

 

(iii)

Shutdown and Other Unpredictable Contingent Event Benefits. If an unpredictable
contingent event benefit with respect to an unpredictable contingent event that
occurs during the Plan Year is not permitted to be paid after the occurrence of
the event because of the limitation of paragraph (b)(ii) above, but is permitted
to be paid later in the same Plan Year (as a result of additional contributions
or pursuant to the enrolled actuary’s certification of the adjusted funding
target attainment percentage for the Plan Year that meets the requirements of
Treasury regulations Section 1.436-1(g)(5)(ii)(B)), then that unpredictable
contingent event benefit shall be paid, retroactive to the period that benefit
would have been payable under the terms of the Plan (determined without regard
to paragraph ‎(b)(ii) above). If the unpredictable contingent event benefit does
not become payable during the Plan Year in accordance with the preceding
sentence, then the Plan is treated as if it does not provide for that benefit
and, thus, no unpredictable contingent event benefit shall be payable.

 

 

 

 

 

 

(iv)

Treatment of Plan Amendments that Do Not Take Effect. If a Plan amendment does
not take effect as of the effective date of the amendment because of the
limitation of paragraphs ‎(a)(ii) or ‎‎(b)(iii), but is permitted to take effect
later in the same Plan Year (as a result of additional contributions or pursuant
to the enrolled actuary’s certification of the adjusted funding target
attainment percentage for the Plan Year that meets the requirements of Treasury
regulations Section 1.436-1(g)(5)(ii)(C)), then the Plan amendment must
automatically take effect as of the first day of the Plan Year (or, if later,
the original effective date of the amendment). If the Plan amendment cannot take
effect during the same Plan Year, then it shall be treated as if it were never
adopted, unless the Plan amendment provides otherwise.

 

 

 

 

 

(e)

Notice Requirement. The Administrative Committee, as the Plan administrator,
shall comply with ERISA Section 101(j) regarding the requirement that the Plan
administrator provide a written notice to Participants and Beneficiaries within
30 days after certain specified dates if the Plan has become subject to a
limitation described in paragraphs ‎(a)(i), ‎(b), or ‎(c) above.

6

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

(f)

Methods to Avoid or Terminate Benefit Limitations. Curtiss-Wright Corporation,
as the Plan sponsor, shall comply with Code Sections 436(b)(2), (c)(2), (e)(2),
and (f), and Treasury regulations Section 1.436-1(f), regarding employer
contributions and other methods to avoid or terminate the application of the
limitations set forth in paragraphs ‎‎(a) through ‎‎(c) above for a Plan Year.
In general, the methods a Plan sponsor may use to avoid or terminate one or more
of the benefit limitations under paragraphs ‎(a) through ‎‎(c) above for a Plan
Year include employer contributions and elections to increase the amount of Plan
assets which are taken into account in determining the adjusted funding target
attainment percentage, making an employer contribution that is specifically
designated as a current year contribution that is made to avoid or terminate
application of certain of the benefit limitations, or providing security to the
Plan.

 

 

 

 

 

 

 

(g)

Special Rules.

 

 

 

 

 

 

 

 

(i)

Rules of Operation for Periods Prior to and after Certification of Plan’s
Adjusted Funding Target Attainment Percentage.

 

 

 

 

 

 

 

 

 

(A)

In General. Code Section 436(h) and Treasury regulations Section 1.436-1(h) set
forth a series of presumptions that apply for purposes of this Article 7.12:

 

 

 

 

 

 

 

 

 

 

(I)

Before the enrolled actuary issues a certification of the Plan’s adjusted
funding target attainment percentage for the Plan Year; and

 

 

 

 

 

 

 

 

 

 

(II)

If the enrolled actuary does not issue a certification of the Plan’s adjusted
funding target attainment percentage for the Plan Year before the first day of
the tenth month of the Plan Year (or if the enrolled actuary issues a range
certification for the Plan Year pursuant to Treasury regulations Section
1.436-1(h)(4)(ii) but does not issue a certification of the specific adjusted
funding target attainment percentage for the Plan by the last day of the Plan
Year).

 

 

 

 

 

 

 

 

 

 

For any period during which a presumption under Code Section 436(h) and Treasury
regulations Section 1.436-1(h) applies to the Plan, the limitations under
paragraphs ‎‎(a) through ‎‎(c) above are applied to the Plan as if the adjusted
funding target attainment percentage for the Plan Year were the presumed
adjusted funding target attainment percentage determined under the rules of Code
Section 436(h) and Treasury regulations Section 1.436-1(h)(1), (2), or (3).
These presumptions are set forth in subparagraphs ‎‎‎(B) through ‎(D) below.

7

--------------------------------------------------------------------------------




 

 

 

 

 

(B)

Presumption of Continued Underfunding Beginning First Day of Plan Year. If a
limitation under paragraphs ‎(a), ‎(b), or ‎‎‎(c) above applied to the Plan on
the last day of the preceding Plan Year, then, commencing on the first day of
the current Plan Year and continuing until the enrolled actuary issues a
certification of the adjusted funding target attainment percentage for the Plan
for the current Plan Year, or, if earlier, the date subparagraphs ‎(C) or (D)
below apply to the Plan:

 

 

 

 

 

 

(I)

The adjusted funding target attainment percentage of the Plan for the current
Plan Year is presumed to be the adjusted funding target attainment percentage in
effect on the last day of the preceding Plan Year; and

 

 

 

 

 

 

(II)

The first day of the current Plan Year is a section 436 measurement date.

 

 

 

 

 

(C)

Presumption of Underfunding Beginning First Day of Fourth Month. If the enrolled
actuary has not issued a certification of the adjusted funding target attainment
percentage for the Plan Year before the first day of the fourth month of the
Plan Year and the Plan’s adjusted funding target attainment percentage for the
preceding Plan Year was either at least 60% but less than 70%, or at least 80%
but less than 90%, or is described in Treasury regulations Section
1.436-1(h)(2)(ii), then, commencing on the first day of the fourth month of the
current Plan Year and continuing until the enrolled actuary issues a
certification of the adjusted funding target attainment percentage for the Plan
for the current Plan Year, or, if earlier, the date subparagraph ‎(D) below
applies to the Plan:

 

 

 

 

 

 

(I)

The adjusted funding target attainment percentage of the Plan for the current
Plan Year is presumed to be the Plan’s adjusted funding target attainment
percentage for the preceding Plan Year reduced by 10 percentage points; and

 

 

 

 

 

 

(II)

The first day of the fourth month of the current Plan Year is a section 436
measurement date.

 

 

 

 

 

(D)

Presumption of Underfunding on and after First Day of Tenth Month. If the
enrolled actuary has not issued a certification of the adjusted funding target
attainment percentage for the Plan Year before the first day of the tenth month
of the Plan Year (or if the enrolled actuary has issued a range certification
for the Plan Year pursuant to Treasury regulations Section 1.436-1(h)(4)(ii) but
has not

8

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

issued a certification of the specific adjusted funding target attainment
percentage for the Plan by the last day of the Plan Year), then, commencing on
the first day of the tenth month of the current Plan Year and continuing through
the end of the Plan Year:

 

 

 

 

 

 

 

 

(I)

The adjusted funding target attainment percentage of the Plan for the current
Plan Year is presumed to be less than 60%; and

 

 

 

 

 

 

 

 

(II)

The first day of the tenth month of the current Plan Year is a section 436
measurement date.

 

 

 

 

 

 

(ii)

New Plans, Plan Termination, Certain Frozen Plans, and Other Special Rules.

 

 

 

 

 

 

 

(A)

First Five Plan Years. The limitations in paragraphs ‎(a)(ii), ‎‎(b)(ii), and
‎(b)(iii) do not apply to a new plan for the first five Plan Years of the plan,
determined under the rules of Code Section 436(i) and Treasury regulations
Section 1.436-1(a)(3)(i).

 

 

 

 

 

 

 

(B)

Plan Termination. The limitations on prohibited payments in paragraphs ‎(a)(i),
‎(b)(i), and ‎(c) do not apply to prohibited payments that are made to carry out
the termination of the Plan in accordance with applicable law. Any other
limitations under this Article 7.12 do not cease to apply as a result of
termination of the Plan.

 

 

 

 

 

 

 

(C)

Exception to Limitations on Prohibited Payments under Certain Frozen Plans. The
limitations on prohibited payments set forth in paragraphs ‎(a)(i), ‎(b)‎(i),
and ‎(c) do not apply for a Plan Year if the terms of the Plan, as in effect for
the period beginning on September 1, 2005, and continuing through the end of the
Plan Year, provide for no benefit accruals with respect to any Participant. This
subparagraph ‎(C) shall cease to apply as of the date any benefits accrue under
the Plan or the date on which a Plan amendment that increases benefits takes
effect.

 

 

 

 

 

 

 

(D)

Special Rules Relating to Unpredictable Contingent Event Benefits and Plan
Amendments Increasing Benefit Liability. During any period in which none of the
presumptions under paragraph ‎(g)‎(i) apply to the Plan and the enrolled actuary
has not yet issued a certification of the Plan’s adjusted funding target
attainment percentage for the Plan Year, the limitations under paragraphs
‎(a)(ii) ‎and ‎‎(b)(ii) shall be based on the inclusive presumed adjusted
funding target attainment percentage for the Plan, calculated in accordance with
the rules of Treasury regulations Section 1.436-1(g)(2)(iii).

9

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

(iii)

Special Rules under Preservation of Access to Care for Medicare Beneficiaries
and Pension Relief Act of 2010 (“PRA 2010”).

 

 

 

 

 

 

 

 

 

 

(A)

Payments under Social Security Leveling Options. For purposes of determining
whether the limitations under paragraphs ‎‎(a)(i) or ‎‎(b)(i) apply to payments
under a Social Security leveling option, within the meaning of Code Section
436(j)(3)(C)(i), the adjusted funding target attainment percentage for a Plan
Year shall be determined in accordance with the “Special Rule for Certain Years”
under Code Section 436(j)(3) and any Treasury regulations or other published
guidance thereunder issued by the Internal Revenue Service.

 

 

 

 

 

 

 

 

 

 

(B)

Limitation on Benefit Accruals. For purposes of determining whether the accrual
limitation under paragraph ‎(b)(iii) applies to the Plan, the adjusted funding
target attainment percentage for a Plan Year shall be determined in accordance
with the “Special Rule for Certain Years” under Code Section 436(j)(3) (except
as provided under Section 203(b) of PRA 2010, if applicable).

 

 

 

 

 

 

 

 

 

(iv)

Interpretation of Provisions. The limitations imposed by this Article 7.12 shall
be interpreted and administered in accordance with Code Section 436 and Treasury
regulations Section 1.436-1.

 

 

 

 

 

 

 

 

(h)

Definitions. The definitions in the following Treasury regulations apply for
purposes of paragraphs ‎(a)‎ through ‎‎(g):

 

 

 

 

 

 

 

 

 

(i)

Section 1.436-1(j)(1), defining adjusted funding target attainment percentage;

 

 

 

 

 

 

 

 

 

(ii)

Section 1.436-1(j)(2), defining annuity starting date;

 

 

 

 

 

 

 

 

 

(iii)

Section 1.436-1(j)(6), defining prohibited payment;

 

 

 

 

 

 

 

 

 

(iv)

Section 1.436-1(j)(8), defining section 436 measurement date; and

 

 

 

 

 

 

 

 

 

(v)

Section 1.436-1(j)(9), defining an unpredictable contingent event and an
unpredictable contingent event benefit.

 

 

 

 

 

 

 

 

(i)

Effective Date. The rules in this Article 7.12 are effective for Plan Years
beginning after December 31, 2009. The requirements of Code Section 436 are
hereby incorporated by reference in the Plan for earlier Plan Years beginning
after December 31, 2007.

 

 

 

 

 

 

2.

Effective January 1, 2012, Article 8.01(d) of the CWC Component is amended and
restated in its entirety to read as follows:

 

 

 

 

 

 

 

(d)

In the event a Participant entitled to a death benefit under paragraph (a) dies
with his estate as his Beneficiary, the death benefit shall be calculated
assuming the

10

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

Beneficiary is the same age as the Participant and, in lieu of the annuity form
of payment, the death benefit shall be paid in one lump sum under Article 8.03.


 

 

 

3.

Effective December 31, 2013, Article 9.01 of the CWC Component is amended by
adding new paragraph (e) at the end thereof to read as follows:

 

 

 

 

(e)

Notwithstanding any provision of this Plan to the contrary, an Employee whose
employment is covered by a collective bargaining agreement to which the Company
is a party and which provides for coverage under the Plan and who is hired or
rehired by, or transferred to, the Company’s Target Rock operations after
December 31, 2013, shall not be eligible to participate in and accrue any
benefits under the Plan while employed at such operations.

 

 

 

4.

Effective December 31, 2013, Article 9.02(a)(v) (“Target Rock Corporation”) of
the CWC Component is amended by revising the opening portion of the first
sentence preceding “(A)” therein to read as follows:

 

 

 

 

With respect to any such pensioner whose Credited Service was with Target Rock
Corporation, subsequently known as Curtiss-Wright Flow Control Corporation, and
except as otherwise provided in Article 9.01(e):

 

 

 

5.

Effective January 1, 2012, Article 9.02(a)(v) (“Target Rock Corporation”) of the
CWC Component is amended by adding new paragraphs (S), (T), (U), and (V) at the
end thereof to read, respectively, as follows:

 

 

 

 

(S)

$47.00 multiplied by his years of Credited Service with Curtiss-Wright Flow
Control Corporation on or after January 1, 2012, for any pension payments due
for months commencing on or after January 1, 2012.

 

 

 

 

(T)

$49.00 multiplied by his years of Credited Service with Curtiss-Wright Flow
Control Corporation on or after January 1, 2013, for any pension payments due
for months commencing on or after January 1, 2013.

 

 

 

 

(U)

$51.00 multiplied by his years of Credited Service with Curtiss-Wright Flow
Control Corporation on or after January 1, 2014, for any pension payments due
for months commencing on or after January 1, 2014.

 

 

 

 

(V)

$54.00 multiplied by his years of Credited Service with Curtiss-Wright Flow
Control Corporation on or after January 1, 2015, for any pension payments due
for months commencing on or after January 1, 2015.

 

 

 

6.

Effective January 1, 2012, Schedule G 1 of the CWC Component is amended by
revising the opening portion of the first sentence preceding the numbered items
therein to read as follows:

 

 

 

 

The monthly amount of such deferred pension commencing at age 65 for an employee
at the Wood-Ridge Facility eligible therefor in accordance with Article
9.02(d)(ii) shall be as follows:

11

--------------------------------------------------------------------------------




 

 

 

 

 

7.

Effective January 1, 2012, Schedule G 2 of the CWC Component is amended by
revising the opening portion of the first sentence preceding the numbered items
therein to read as follows:

 

 

 

The monthly amount of such deferred pension commencing at age 65 for an employee
at the Buffalo Facility eligible therefor in accordance with Article 9.02(d)(ii)
shall be as follows:

 

 

8.

Effective January 1, 2012, Schedule G 3 of the CWC Component is amended by
revising the opening portion of the first sentence preceding the numbered items
therein to read as follows:

 

 

 

The monthly amount of such deferred pension commencing at age 65 for an employee
at the Curtiss-Wright Flight Systems Facility eligible therefor in accordance
with Article 9.02(d)(ii) shall be as follows:

 

 

9.

Effective January 1, 2012, Schedule G 4 of the CWC Component is amended by
revising the opening portion of the first sentence preceding the numbered items
therein to read as follows:

 

 

 

The monthly amount of such deferred pension commencing at age 65 for an employee
at the Target Rock Facility eligible therefor in accordance with Article
9.02(d)(ii) shall be as follows:

 

 

10.

Effective January 1, 2012, Schedule G 4 of the CWC Component is amended by
adding the following at the end of paragraph 7:

 

 

 

 

$47.00 multiplied by his years of Credited Service on or after January 1, 2012.

 

 

 

 

 

$49.00 multiplied by his years of Credited Service on or after January 1, 2013.

 

 

 

 

 

$51.00 multiplied by his years of Credited Service on or after January 1, 2014.

 

 

 

 

 

$54.00 multiplied by his years of Credited Service on or after January 1, 2015.

 

 

 

11.

Effective November 1, 2012, Schedule J of the CWC Component is amended by adding
new paragraphs 47, 48, and 49 at the end thereof to read, respectively, as
follows:

 

 

 

47.

Penny and Giles Drives Technology

 

 

 

 

 

(a)

Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on November 1, 2012, whose immediate prior
service was with Penny and Giles Drives Technology (“PGDT”) and who was employed
by such entity at such date:

 

 

 

 

 

 

 

(i)

Such an Employee shall be eligible to participate in the Plan following the date
he or she completes his or her Year of Eligibility Service, which Year of
Eligibility Service shall include such prior service, and shall remain eligible
so long as he or she continues to

12

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

satisfy the eligibility requirements in Article 2.01, provided, however, that
such an Employee shall not accrue any benefits under the Plan, except for
benefits determined in accordance with Article 4.

 

 

 

 

 

 

 

 

(ii)

For purposes of determining Vesting Years of Service, vesting service shall
commence with his or her most recent date of hire with PGDT immediately prior to
its acquisition by Curtiss-Wright Corporation.

 

 

 

 

 

 

 

(b)

Notwithstanding any provision in this Plan to the contrary, an Employee at the
PGDT operations and facilities acquired by Curtiss-Wright Corporation who is not
an Employee described in paragraph (a), shall be eligible to become a
Participant in accordance with Article 2.01, but shall not accrue any benefits
under the Plan, except for benefits determined in accordance with Article 4.

 

 

 

 

 

48.

AP Services, LLC

 

 

 

 

 

(a)

Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on November 5, 2012, whose immediate prior
service was with AP Services, LLC or an affiliate thereof (“AP”) and who was
employed by such entity at such date:

 

 

 

 

 

 

 

(i)

Such an Employee shall be eligible to participate in the Plan following the date
he or she completes his or her Year of Eligibility Service, which Year of
Eligibility service shall include such prior service, and shall remain eligible
so long as he or she continues to satisfy the eligibility requirements in
Article 2.01, provided, however, that such an Employee shall not accrue any
benefits under the Plan, except for benefits determined in accordance with
Article 4 effective for periods beginning on or after January 1, 2013.

 

 

 

 

 

 

 

 

(ii)

For purposes of determining Vesting Years of Service, vesting service shall
commence with his or her most recent date of hire with AP immediately prior to
its acquisition by Curtiss-Wright Corporation.

 

 

 

 

 

 

 

(b)

Notwithstanding any provision in this Plan to the contrary, an Employee at the
AP operations and facilities acquired by Curtiss-Wright Corporation who is not
an Employee described in paragraph (a), shall be eligible to become a
Participant in accordance with Article 2.01, but shall not accrue any benefits
under the Plan, except for benefits determined in accordance with Article 4
effective for periods beginning on or after January 1, 2013.

13

--------------------------------------------------------------------------------




 

 

 

 

 

 

49.

Cimarron Energy Inc.

 

 

 

 

 

Notwithstanding any provision in this Plan to the contrary:

 

 

 

 

 

(a)

For purposes of determining Years of Eligibility Service and Vesting Years of
Service with respect to any Employee who became an Employee on November 26,
2012, whose immediate prior service was with Cimarron Energy Inc. (“Cimarron”)
or an affiliate thereof, and who was employed by such entity at such date,
service shall commence with his or her most recent date of hire with such entity
immediately prior to its acquisition by Curtiss-Wright Corporation.

 

 

 

 

 

 

 

(b)

An Employee at the operations and facilities that were acquired by
Curtiss-Wright Corporation in its acquisition of Cimarron, whether or not such
Employee is described in paragraph (a) above, shall not be eligible to
participate in and accrue any benefits under the Plan while employed at such
operations and facilities.

EMD Component

The EMD Component is amended as follows:

 

 

 

1.

Effective January 1, 2014, the first sentence of Section 3 is amended to read as
follows:

 

 

 

All Employees are eligible to participate in the Plan and to elect to make
contributions thereunder, except as provided hereinbelow.

 

 

2.

Effective January 1, 2014, Section 3 (as amended hereinabove) is further amended
by adding new paragraphs G and H at the end thereof to read, respectively, as
follows:

 

 

 

G.

No Employee hired or rehired by, or transferred to, an Employer on or before
December 31, 2013, shall be eligible to participate in the Plan after January 1,
2014, unless he has timely filed an election to participate in the Plan that is
effective on or before January 1, 2014. Such election must be filed in
accordance with the Plan on or before the later of December 31, 2013, or (if
applicable) the last day of the 30-day period specified in Section 3.A.

 

 

 

 

H.

No Employee hired or rehired by, or transferred to, an Employer on or after
January 1, 2014, shall be eligible to participate in the Plan.

 

 

 

3.

Effective January 1, 2010, Section 17.K is amended and restated in its entirety
to read as follows:

 

 

 

K.

Limitations Based on Funded Status of the Plan

 

 

 

 

 

Notwithstanding any provision of the Plan to the contrary, the following
provisions shall apply as required by Section 436 of the Code effective for Plan
Years beginning on or after January 1, 2010:

14

--------------------------------------------------------------------------------




 

 

 

 

 

 

1.

Limitations Applicable if Plan’s Adjusted Funding Target Attainment Percentage
Is Less than 80%, but Not Less than 60%. Notwithstanding any other provisions of
the Plan, if the Plan’s adjusted funding target attainment percentage for a Plan
Year is less than 80% (or would be less than 80% to the extent described in
paragraph (b) below) but is not less than 60%, then the limitations set forth in
this Section 17.K apply.

 

 

 

 

 

(a)

50% Limitation on Single Sum Payments, Other Accelerated Forms of Distribution,
and Other Prohibited Payments. A Participant or Beneficiary is not permitted to
elect, and the Plan shall not pay, a single sum payment or other optional form
of benefit that includes a prohibited payment with an annuity starting date on
or after the applicable section 436 measurement date, and the Plan shall not
make any payment for the purchase of an irrevocable commitment from an insurer
to pay benefits or any other payment or transfer that is a prohibited payment,
unless the present value of the portion of the benefit that is being paid in a
prohibited payment does not exceed the lesser of:

 

 

 

 

 

 

 

(1)

50% of the present value of the benefit payable in the optional form of benefit
that includes the prohibited payment; or

 

 

 

 

 

 

 

 

(2)

100% of the PBGC maximum benefit guarantee amount (as defined in Treasury
regulations Section 1.436-1(d)(3)(iii)(C).

 

 

 

 

 

 

 

 

The limitation set forth in this paragraph (a) does not apply to any payment of
a benefit which under Code Section 411(a)(11) may be immediately distributed
without the consent of the Participant.

 

 

 

 

 

 

 

If an optional form of benefit that is otherwise available under the terms of
the Plan is not available to a Participant or Beneficiary as of the annuity
starting date because of the application of the requirements of this paragraph
(a), the Participant or Beneficiary is permitted to elect to bifurcate the
benefit into unrestricted and restricted portions (as described in Treasury
regulations Section 1.436-1(d)(3)(iii)(D)). The Participant or Beneficiary may
also elect any other optional form of benefit otherwise available under the Plan
at that annuity starting date that would satisfy the 50%/PBGC maximum benefit
guarantee amount limitation described in this paragraph (a), or may elect to
defer the entire benefit in accordance with any general right to defer
commencement of benefits under the Plan.

 

 

 

 

 

 

(b)

Plan Amendments Increasing Liability for Benefits. No amendment to the Plan that
has the effect of increasing liabilities of the Plan by reason of increases in
benefits, establishment of new benefits, changing the rate of benefit accrual,
or changing the rate at which benefits become nonforfeitable shall take effect
in a

15

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

Plan Year if the adjusted funding target attainment percentage for the Plan Year
is:

 

 

 

 

 

 

 

(1)

Less than 80%; or

 

 

 

 

 

 

 

 

(2)

80% or more, but would be less than 80% if the benefits attributable to the
amendment were taken into account in determining the adjusted funding target
attainment percentage.

 

 

 

 

 

 

 

 

The limitation set forth in this paragraph (b) does not apply to any Plan
amendment that provides a benefit increase under a Plan formula that is not
based on compensation, provided that the rate of such increase does not exceed
the contemporaneous rate of increase in the average wages of Participants
covered by the amendment.

 

 

 

 

 

2.

Limitations Applicable if Plan’s Adjusted Funding Target Attainment Percentage
Is Less than 60%. Notwithstanding any other provisions of the Plan, if the
Plan’s adjusted funding target attainment percentage for a Plan Year is less
than 60% (or would be less than 60% to the extent described in paragraph (b)
below), then the limitations in this subparagraph 2 apply.

 

 

 

 

 

(a)

Single Sums, Other Accelerated Forms of Distribution, and Other Prohibited
Payments Not Permitted. A Participant or Beneficiary is not permitted to elect,
and the Plan shall not pay, a single sum payment or other optional form of
benefit that includes a prohibited payment with an annuity starting date on or
after the applicable section 436 measurement date, and the Plan shall not make
any payment for the purchase of an irrevocable commitment from an insurer to pay
benefits or any other payment or transfer that is a prohibited payment. The
limitation set forth in this paragraph (a) does not apply to any payment of a
benefit which under Code Section 411(a)(11) may be immediately distributed
without the consent of the Participant.

 

 

 

 

 

 

(b)

Shutdown Benefits and Other Unpredictable Contingent Event Benefits Not
Permitted to Be Paid. An unpredictable contingent event benefit with respect to
an unpredictable contingent event occurring during a Plan Year shall not be paid
if the adjusted funding target attainment percentage for the Plan Year is:

 

 

 

 

 

 

 

 

(1)

Less than 60%; or

 

 

 

 

 

 

 

 

(2)

60% or more, but would be less than 60% if the adjusted funding target
attainment percentage were redetermined applying an actuarial assumption that
the likelihood of occurrence of the unpredictable contingent event during the
Plan Year is 100%.

16

--------------------------------------------------------------------------------




 

 

 

 

 

 

(c)

Benefit Accruals Frozen. Benefit accruals under the Plan shall cease as of the
applicable section 436 measurement date. In addition, if the Plan is required to
cease benefit accruals under this paragraph (c), then the Plan is not permitted
to be amended in a manner that would increase the liabilities of the Plan by
reason of an increase in benefits or establishment of new benefits.

 

 

 

 

 

3.

Limitations Applicable if the Plan Sponsor Is in Bankruptcy. Notwithstanding any
other provisions of the Plan, a Participant or Beneficiary is not permitted to
elect, and the Plan shall not pay, a single sum payment or other optional form
of benefit that includes a prohibited payment with an annuity starting date that
occurs during any period in which the Plan sponsor is a debtor in a case under
Title 11 of the United States Code, or similar federal or state law, except for
payments made within a Plan Year with an annuity starting date that occurs on or
after the date on which the enrolled actuary certifies that the Plan’s adjusted
funding target attainment percentage for that Plan Year is not less than 100%.
In addition, during such period in which the Plan sponsor is a debtor, the Plan
shall not make any payment for the purchase of an irrevocable commitment from an
insurer to pay benefits or any other payment or transfer that is a prohibited
payment, except for payments that occur on a date within a Plan Year that is on
or after the date on which the enrolled actuary certifies that the Plan’s
adjusted funding target attainment percentage for that Plan Year is not less
than 100%. The limitation set forth in this subparagraph 3 does not apply to any
payment of a benefit which under Code Section 411(a)(11) may be immediately
distributed without the consent of the Participant.

 

 

 

 

4.

Provisions Applicable after Limitations Cease to Apply.

 

 

 

 

 

(a)

Resumption of Prohibited Payments. If a limitation on prohibited payments under
subparagraphs 1(a), 2(a), or 3 applied to the Plan as of a section 436
measurement date, but that limit no longer applies to the Plan as of a later
section 436 measurement date, then that limitation does not apply to benefits
with annuity starting dates that are on or after that later section 436
measurement date.

 

 

 

 

 

 

(b)

Resumption of Benefit Accruals. If a limitation on benefit accruals under
subparagraph 2(c) applied to the Plan as of a section 436 measurement date, but
that limitation no longer applies to the Plan as of a later section 436
measurement date, then benefit accruals shall resume prospectively and that
limitation does not apply to benefit accruals that are based on service on or
after that later section 436 measurement date, except as otherwise provided
under the Plan. The Plan shall comply with the rules relating to partial years
of participation and the prohibition on double proration under Department of
Labor regulations Sections 2530.204-2(c) and 2530.204-2(d).

 

 

 

 

 

 

(c)

Shutdown and Other Unpredictable Contingent Event Benefits. If an unpredictable
contingent event benefit with respect to an

17

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

unpredictable contingent event that occurs during the Plan Year is not permitted
to be paid after the occurrence of the event because of the limitation of
subparagraph 2(b) above, but is permitted to be paid later in the same Plan Year
(as a result of additional contributions or pursuant to the enrolled actuary’s
certification of the adjusted funding target attainment percentage for the Plan
Year that meets the requirements of Treasury regulations Section
1.436-1(g)(5)(ii)(B)), then that unpredictable contingent event benefit shall be
paid, retroactive to the period that benefit would have been payable under the
terms of the Plan (determined without regard to subparagraph 2(b) above). If the
unpredictable contingent event benefit does not become payable during the Plan
Year in accordance with the preceding sentence, then the Plan is treated as if
it does not provide for that benefit and, thus, no unpredictable contingent
event benefit shall be payable.

 

 

 

 

 

 

(d)

Treatment of Plan Amendments that Do Not Take Effect. If a Plan amendment does
not take effect as of the effective date of the amendment because of the
limitation of subparagraphs 1(b) or 2(c), but is permitted to take effect later
in the same Plan Year (as a result of additional contributions or pursuant to
the enrolled actuary’s certification of the adjusted funding target attainment
percentage for the Plan Year that meets the requirements of Treasury regulations
Section 1.436-1(g)(5)(ii)(C)), then the Plan amendment must automatically take
effect as of the first day of the Plan Year (or, if later, the original
effective date of the amendment). If the Plan amendment cannot take effect
during the same Plan Year, then it shall be treated as if it were never adopted,
unless the Plan amendment provides otherwise.

 

 

 

 

 

5.

Notice Requirement. The Administrative Committee, as the Plan administrator,
shall comply with ERISA Section 101(j) regarding the requirement that the Plan
administrator provide a written notice to Participants and Beneficiaries within
30 days after certain specified dates if the Plan has become subject to a
limitation described in subparagraphs 1(a), 2, or 3 above.

 

 

 

 

6.

Methods to Avoid or Terminate Benefit Limitations. Curtiss-Wright Corporation,
as the Plan sponsor, shall comply with Code Sections 436(b)(2), (c)(2), (e)(2),
and (f), and Treasury regulations Section 1.436-1(f), regarding employer
contributions and other methods to avoid or terminate the application of the
limitations set forth in subparagraphs 1 through 3 above for a Plan Year. In
general, the methods a Plan sponsor may use to avoid or terminate one or more of
the benefit limitations under subparagraphs 1 through 3 above for a Plan Year
include employer contributions and elections to increase the amount of Plan
assets which are taken into account in determining the adjusted funding target
attainment percentage, making an employer contribution that is specifically
designated as a current year contribution that is made to avoid or terminate
application of certain of the benefit limitations, or providing security to the
Plan.

18

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

7.

Special Rules.

 

 

 

 

 

(a)

Rules of Operation for Periods Prior to and after Certification of Plan’s
Adjusted Funding Target Attainment Percentage.

 

 

 

 

 

 

 

(1)

In General. Code Section 436(h) and Treasury regulations Section 1.436-1(h) set
forth a series of presumptions that apply for purposes of this Section 17.K:

 

 

 

 

 

 

 

 

 

 

(i)

Before the enrolled actuary issues a certification of the Plan’s adjusted
funding target attainment percentage for the Plan Year; and

 

 

 

 

 

 

 

 

 

 

(ii)

If the enrolled actuary does not issue a certification of the Plan’s adjusted
funding target attainment percentage for the Plan Year before the first day of
the tenth month of the Plan Year (or if the enrolled actuary issues a range
certification for the Plan Year pursuant to Treasury regulations Section
1.436-1(h)(4)(ii) but does not issue a certification of the specific adjusted
funding target attainment percentage for the Plan by the last day of the Plan
Year).

 

 

 

 

 

 

 

 

 

For any period during which a presumption under Code Section 436(h) and Treasury
regulations Section 1.436-1(h) applies to the Plan, the limitations under
subparagraphs 1 through 3 above are applied to the Plan as if the adjusted
funding target attainment percentage for the Plan Year were the presumed
adjusted funding target attainment percentage determined under the rules of Code
Section 436(h) and Treasury regulations Section 1.436-1(h)(1), (2), or (3).
These presumptions are set forth in subparagraphs (2) through (4) below.

 

 

 

 

 

 

 

 

(2)

Presumption of Continued Underfunding Beginning First Day of Plan Year. If a
limitation under subparagraphs (a), (b), or (c) above applied to the Plan on the
last day of the preceding Plan Year, then, commencing on the first day of the
current Plan Year and continuing until the enrolled actuary issues a
certification of the adjusted funding target attainment percentage for the Plan
for the current Plan Year, or, if earlier, the date subparagraphs (3) or (4)
below apply to the Plan:

 

 

 

 

 

 

 

 

 

 

(i)

The adjusted funding target attainment percentage of the Plan for the current
Plan Year is presumed to be the adjusted funding target attainment percentage in
effect on the last day of the preceding Plan Year; and

19

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

 

(ii)

The first day of the current Plan Year is a section 436 measurement date.

 

 

 

 

 

 

 

 

 

(3)

Presumption of Underfunding Beginning First Day of Fourth Month. If the enrolled
actuary has not issued a certification of the adjusted funding target attainment
percentage for the Plan Year before the first day of the fourth month of the
Plan Year and the Plan’s adjusted funding target attainment percentage for the
preceding Plan Year was either at least 60% but less than 70%, or at least 80%
but less than 90%, or is described in Treasury regulations Section
1.436-1(h)(2)(ii), then, commencing on the first day of the fourth month of the
current Plan Year and continuing until the enrolled actuary issues a
certification of the adjusted funding target attainment percentage for the Plan
for the current Plan Year, or, if earlier, the date subparagraph (4) below
applies to the Plan:

 

 

 

 

 

 

 

 

 

 

(i)

The adjusted funding target attainment percentage of the Plan for the current
Plan Year is presumed to be the Plan’s adjusted funding target attainment
percentage for the preceding Plan Year reduced by 10 percentage points; and

 

 

 

 

 

 

 

 

 

 

(ii)

The first day of the fourth month of the current Plan Year is a section 436
measurement date.

 

 

 

 

 

 

 

 

 

(4)

Presumption of Underfunding on and after First Day of Tenth Month. If the
enrolled actuary has not issued a certification of the adjusted funding target
attainment percentage for the Plan Year before the first day of the tenth month
of the Plan Year (or if the enrolled actuary has issued a range certification
for the Plan Year pursuant to Treasury regulations Section 1.436-1(h)(4)(ii) but
has not issued a certification of the specific adjusted funding target
attainment percentage for the Plan by the last day of the Plan Year), then,
commencing on the first day of the tenth month of the current Plan Year and
continuing through the end of the Plan Year:

 

 

 

 

 

 

 

 

 

 

(i)

The adjusted funding target attainment percentage of the Plan for the current
Plan Year is presumed to be less than 60%; and

 

 

 

 

 

 

 

 

 

 

(ii)

The first day of the tenth month of the current Plan Year is a section 436
measurement date.

 

 

 

 

 

 

 

 

(b)

New Plans, Plan Termination, Certain Frozen Plans, and Other Special Rules.

20

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

(1)

First Five Plan Years. The limitations in subparagraphs 1(b), 2(b), and 2(c) do
not apply to a new plan for the first five Plan Years of the plan, determined
under the rules of Code Section 436(i) and Treasury regulations Section
1.436-1(a)(3)(i).

 

 

 

 

 

 

 

 

(2)

Plan Termination. The limitations on prohibited payments in subparagraphs 1(a),
2(a), and 3 do not apply to prohibited payments that are made to carry out the
termination of the Plan in accordance with applicable law. Any other limitations
under this Section 17.K of the Plan do not cease to apply as a result of
termination of the Plan.

 

 

 

 

 

 

 

 

(3)

Exception to Limitations on Prohibited Payments under Certain Frozen Plans. The
limitations on prohibited payments set forth in subparagraphs 1(a), 2(a), and 3
do not apply for a Plan Year if the terms of the Plan, as in effect for the
period beginning on September 1, 2005, and continuing through the end of the
Plan Year, provide for no benefit accruals with respect to any Participant. This
subparagraph (3) shall cease to apply as of the date any benefits accrue under
the Plan or the date on which a Plan amendment that increases benefits takes
effect.

 

 

 

 

 

 

 

 

(4)

Special Rules Relating to Unpredictable Contingent Event Benefits and Plan
Amendments Increasing Benefit Liability. During any period in which none of the
presumptions under subparagraph 7(a) apply to the Plan and the enrolled actuary
has not yet issued a certification of the Plan’s adjusted funding target
attainment percentage for the Plan Year, the limitations under subparagraphs
1(b) and 2(b) shall be based on the inclusive presumed adjusted funding target
attainment percentage for the Plan, calculated in accordance with the rules of
Treasury regulations Section 1.436-1(g)(2)(iii).

 

 

 

 

 

 

 

(c)

Special Rules under Preservation of Access to Care for Medicare Beneficiaries
and Pension Relief Act of 2010 (“PRA 2010”).

 

 

 

 

 

 

 

 

 

(1)

Payments under Social Security Leveling Options. For purposes of determining
whether the limitations under subparagraphs 1(a) or 2(a) apply to payments under
a Social Security leveling option, within the meaning of Code Section
436(j)(3)(C)(i), the adjusted funding target attainment percentage for a Plan
Year shall be determined in accordance with the “Special Rule for Certain Years”
under Code Section 436(j)(3) and any Treasury regulations or other published
guidance thereunder issued by the Internal Revenue Service.

21

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

(2)

Limitation on Benefit Accruals. For purposes of determining whether the accrual
limitation under subparagraph 2(c) applies to the Plan, the adjusted funding
target attainment percentage for a Plan Year shall be determined in accordance
with the “Special Rule for Certain Years” under Code Section 436(j)(3) (except
as provided under Section 203(b) of PRA 2010, if applicable).

 

 

 

 

 

 

 

 

(d)

Interpretation of Provisions. The limitations imposed by this Section 17.K shall
be interpreted and administered in accordance with Code Section 436 and Treasury
regulations Section 1.436-1.

 

 

 

 

 

8.

Definitions. The definitions in the following Treasury regulations apply for
purposes of subparagraphs 1 through 7:

 

 

 

 

 

 

 

 

(a)

Section 1.436-1(j)(1), defining adjusted funding target attainment percentage;

 

 

 

 

 

 

(b)

Section 1.436-1(j)(2), defining annuity starting date;

 

 

 

 

 

 

(c)

Section 1.436-1(j)(6), defining prohibited payment;

 

 

 

 

 

 

(d)

Section 1.436-1(j)(8), defining section 436 measurement date; and

 

 

 

 

 

 

(e)

Section 1.436-1(j)(9), defining an unpredictable contingent event and an
unpredictable contingent event benefit.

 

 

 

 

 

 

 

9.

Effective Date. The rules in this Section 17.K are effective for Plan Years
beginning after December 31, 2009. The requirements of Code Section 436 are
hereby incorporated by reference in the Plan for earlier Plan Years beginning
after December 31, 2007.

Except to the extent amended by this Instrument of Amendment, the Plan shall
remain in full force and effect.

IN WITNESS WHEREOF, this amendment has been executed on this ____ day of
__________________, 2012.

 

 

 

 

 

Curtiss-Wright Corporation

 

 

Administrative Committee

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------

22

--------------------------------------------------------------------------------